In an action to recover damages for personal injuries, etc., the defendants third-party plaintiffs appeal from an order of the Supreme Court, Orange County (Horowitz, J), dated January 4, 2006, which granted the plaintiffs’ motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
“Pursuant to the unambiguous language of Vehicle and Traffic Law § 1229-c (8), the appellant[s] [are] expressly precluded from seeking to defend against liability based upon the claim that the children were not [wearing safety belts or] strapped in . . . child-car seats at the time of the accident” (Boyd v Trent, 297 AD2d 301, 302 [2002]; see General Obligations Law § 3-111; Spier v Barker, 35 NY2d 444 [1974]; Martinez v Novin, 303 AD2d 653 [2003]). Accordingly, there being no issue of fact raised in opposition to the plaintiffs’ prima facie establishment of their right to judgment as a matter of law, the Supreme Court *691properly granted the plaintiffs’ motion for summary judgment on the issue of liability (see CPLR 3212). Adams, J.E, Goldstein, Mastro and Lifson, JJ., concur.